DETAILED ACTION
In application filed on 01/11/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2019, 08/13/2019 and 06/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the one connecting channel” in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kornilovich et al. [US20120244604A1, hereinafter Kornilovich2012’], in view of Kornilovich et al.  [US20130061962A1, hereinafter ‘Kornilovich2013’]

Regarding Claim 1, Kornilovich2012 teaches microfluidic device [Abstract (‘PCR system’)] comprising: at least four interconnected microfluidic channels [Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22]; 
a set of fluid actuators [Para 0027-0028, 0030, 0033, 0047] comprising a fluid actuator asymmetrically located within at least two of the at least four interconnected microfluidic channels [ Abstract, Para 0027,0030, 0056, 0061] such that at least two of the at least four interconnected microfluidic channels may be activated to a fluid inputting state, a fluid outputting state and a fluid blocking state in response to selective actuation of different combinations of fluid actuators of the set [ Para 0063,0072 Fig.10]; This limitation is interpreted as a method use and given patentable weight to the extent of effecting the channel (1000) having the fluid actuator (1002) to be in a resting position and is passive, so there is no net fluid flow through the channel (1000), as shown in operating stage A [ Para 0063, Fig.10], and for the fluid actuator to be active, as shown in operating stage B, where the membrane is deflecting upward into the fluidic channel 1000. This upward deflection, or forward stroke, causes a compressive (positive) displacement of fluid within the channel (1000) as the membrane pushes the fluid outward. Lastly, as shown in operation stage C, where the fluid actuator (1002) is active and the membrane is beginning to deflect downward to return to its original resting Please see MPEP 2114(II) for further details. 
Kornilovich 2012 does not teach the “one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators”.
Kornilovich 2013 teaches one connecting channel [any of the ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’); Para 0008, 0040-0043, Annotated Fig. 5] extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators.  [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators].The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate 


    PNG
    media_image1.png
    1031
    1411
    media_image1.png
    Greyscale

Kornilovich 2013, Annotated Figure 5. 

Kornilovich 2012 does teach “wherein the one connecting channel comprises a roundabout portion to facilitate mixing”
Kornilovich 2013 teaches a connecting channel [Para 0038-0039; (‘wider channel] width’)] comprises a roundabout portion [‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’); Annotated Fig. 5] to facilitate mixing. The claimed “to facilitate mixing” is  interpreted as a method of intended use and given patentable weight to the extent of effecting the network channels to allow the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5) the flow of fluid divides and follows different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows [Para 0039]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate one connecting channel comprises a roundabout portion to facilitate mixing, as taught by Kornilovich 2013, to allow for the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5) the flow of fluid divides and follows different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 
Regarding claim 3, Kornilovich 2012 teaches the microfluidic device wherein a direction of a fluid flows [Para 0065, Fig. 10, 12-14; ‘net flow direction’] through the one connecting channel is dependent upon which of the set of fluid actuators [Para 0027-0028, 0030, 0033, and 0047] are active [Para 0017,0060;  Fig. 12-14, ‘show the active fluid actuator at the operating stages from FIG. 10, including net fluid flow direction arrows, according to some embodiments’] and which are inactive [Para 0063, ‘the fluid actuator 1002 is in a resting position and is passive’]. 
Kornilovich 2012 does not teach “the one connecting channel”. 
Kornilovich 2012 (an analogous art) teaches “the one connecting channel [Para 0038-0042; Fig. 5; Annotated Fig. 5]”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “one connecting channel” as taught by Kornilovich 2013, to allow the active fluid actuator (202) to generate the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5) the flow of fluid divides and follows different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows. Thus, the selective activation of the single fluid pump actuator 202 near vertex 3 as shown in flow pattern a results in a 
Regarding Claim 4, the microfluidic device of claim 1 further comprising a bridging microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels and extending over at least one of the at least four interconnected microfluidic channels.
Kornilovich 2012 does not teach the claim limitations. 
Kornilovich 2013 teaches the microfluidic device of claim 1 further comprising a bridging microfluidic channel [Fig. 2-4, 8-9; ref. 206] fluidly coupled to the at least four interconnected microfluidic channels [Para 0031; intersects with larger network (103); Fig. 5-7] and extending over (‘fluid channel crossing over another fluid channel') at least one of the at least four interconnected microfluidic channels [Para 0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 to incorporate bridging microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels and extending over at least one of the at least four interconnected microfluidic channels as taught by Kornilovich2013, allows for the incorporation of 1-3 dimensional topologies within the microchannel network to avoid unwanted channel intersections [Kornilovich2013, Para 0045, Fig. 8]. Doing so would enable complex and 

Regarding claim 5, Kornilovich 2012 in view of Kornilovich 2013 teaches Claim 5.   
Kornilovich 2012 teaches the microfluidic device of claim 1 further comprising a reservoir [Para 0062, (‘chamber’)], wherein the at least four interconnected microfluidic channels [Para 0055, Fig.8; ‘connected at junction (810)’; Para 62] comprise:
a first microfluidic channel (Fig.8, ref.808)  extending from the reservoir (Fig.8, ref.808) [Para 0054-0055; Annotated Fig. 8, ref. 808,  Fig. 9; Para 0062]; and  
a second microfluidic channel (Annotated Fig. 8) extending from the reservoir (Fig. 8, ref. 802.1.1; Fig. 9. ref. 904,  ‘reservoir/chamber’) [Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062]

    PNG
    media_image2.png
    468
    683
    media_image2.png
    Greyscale


Regarding claim 6, Kornilovich 2012 in view of Kornilovich 2013 teaches claim 6 limitations. 
Kornilovich 2012 the microfluidic device of claim 5 further comprising:
a third microfluidic channel extending from the reservoir (Fig. 8, ref. 810; Fig. 9, ref. 904, ‘reservoir/chamber’) [Para 0054-0055; Annotated Fig. 8, ref. 810, Fig. 9; Para 0062]; and 
a fourth microfluidic channel extending from the reservoir (Fig. 8, ref. 810; Fig. 9, ref. 904, ‘reservoir/chamber’) [Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062].

Regarding claim 7, Kornilovich 2012 in view of Kornilovich 2013 teaches claim 7 limitations. 
 Kornilovich 2012 teaches the microfluidic device of claim 1 further comprising reservoirs [Para 0062, (‘chambers’)], wherein each of the at least four interconnected microfluidic channels extends from a different one of the reservoirs [Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062].

Regarding Claim 8, Kornilovich 2012 in view of Kornilovich 2013 teaches claim 8 limitations. 
Kornilovich 2012 teaches the microfluidic device of claim 1, wherein at least one of the fluid actuators comprises an inertial pump [Abstract, Para 0027-0028, 0030, 0035, 0047, 0065].

Regarding claim 11, the microfluidic device of claim 1 further comprising an active element fluidly coupled to at least one of the at least four interconnected microfluidic channels.
Kornilovich 2012 does not teach the claim 11 limitations. 
Kornilovich 2013, the microfluidic device of claim 1 further comprising an active element fluidly coupled to at least one of the at least four interconnected microfluidic channels [Para 0012, 0024, Para 0046; Fig. 9; claim 15]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 to incorporate the active elements as taught by Kornilovich2013, to significantly enhance the usefulness of the microfluidic device by the integration of various active elements used for analysis, detection, heating and so on. (Kornilovich2013, Para 0046). Doing so would internally integrate the active elements, which are generally external to the microfluidic device thereby reducing the size and fabrication costs of the microfluidic device.   
Regarding claim 12, the microfluidic device of claim 11, wherein the active element selected from a group of active elements consisting of: a fluid ejector, a fluid characteristic sensor,
Kornilovich 2012 does not teach the claim 11 limitations. 
Kornilovich 2013 teaches the microfluidic device of claim 11, wherein the active element selected from a group of active elements consisting of: a fluid ejector, a fluid characteristic sensor, a fluid heater a fluid mixer, a chemical reaction chamber, a fluid ejector and a fluid capacitor[ Para 0021, 0046, 0059, Claim 6],.


Regarding Claim 13, the microfluidic device of claim 1 further comprising a passive microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels, the passive channel omitting a fluid actuator.
Kornilovich 2012 does not teach the claim 13 limitations. 
Kornilovich 2013, teaches a microfluidic device of claim 1 further comprising a passive microfluidic channel [‘connecting channel’, ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’)]  fluidly coupled to the at least four interconnected microfluidic channels, the passive channel omitting a fluid actuator [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators]. The limitation “omitting a fluid actuator” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.


Regarding Claim 14, Kornilovich 2012 teaches a microfluidic device comprising:
a substrate [Para 0013, 0043; ‘PCR microchip (102)’ ‘silicon’]; 
at least four interconnected microfluidic channels supported by the substrate [Para 0013, 0027, 0030, 0054-0057, 0061; (‘grid of intersecting channels’); Fig.8; Claim 12, 22] ; and 
a set of fluid actuators[Para 0027-0028, 0030, 0033, 0047] supported by the substrate and comprising a fluid actuator [Para 0013, Fig.8] asymmetrically located within at least two of the at least four interconnected microfluidic channels[ Abstract, Para 0027,0030, 0056, 0061];
a controller [’electronic controller’ ref. 106] in communication with the set of fluid actuators [Para 0033], the controller to selectively actuate different combinations of fluid actuators of the set of fluid actuators to activate each of the at least four interconnected Please see MPEP 2114(II) for further details. 
Kornilovich 2012 does not teach the “one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators”.
Kornilovich 2013 teaches one connecting channel [any of the ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’); Para 0008, 0040-0043, Annotated Fig. 5] extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators.  [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators].The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators” as taught by Kornilovich 2013, to allow for the network channels (204) to serve as pump channels for the fluid pump actuators (202) [ Kornilovich2013, Para 0038]. Doing so allows for the narrower widths of the network channels (204) connected at the wider channel intersections (vertices 1, 2, 3, 4, 5) enables the driving power of the inertial pump, which is based on the asymmetric placement of the fluid actuators 202 within the narrower widths of the network channels (204). 
Regarding claim 15, Kornilovich 2012 teaches a method comprising:
Receiving [‘circulate fluid, abstract; Para 0056] fluid in at least four interconnected microfluidic channels of a microfluidic device [Para 0013, 0055-0056, 0058, Fig.8], and 
selectively activating individual asymmetrically located fluid actuators [Fig. 10 ref. 1002; Para 0062, ‘specifically controlled by controller (106)’ ] within the at least four interconnected microfluidic channels [Para 0062, Fig. 10] to selectively activate individual microfluidic channels (‘actuators are located in channels’) of the at least four interconnected microfluidic channels between a fluid inputting state (‘operating stage C, 
Kornilovich 2012 does not teach the “one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators”.
Kornilovich 2013 teaches one connecting channel [any of the ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’); Para 0008, 0040-0043, Annotated Fig. 5] extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators.  [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators].The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators” as taught by Kornilovich 2013, to allow for the network channels . 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Kornilovich et al. [US20120244604A1, hereinafter Kornilovich2012’], in view of Kornilovich et al.  [US20130061962A1, hereinafter ‘Kornilovich2013’], further view of Masquelier et al. [US20160121325A1].

Regarding Claim 9, the microfluidic device of claim 1, comprising a flow meter located to sense fluid flow speed in one of the at least four interconnected microfluidic channels.
Modified Kornilovich 2012 teaches “one of the four interconnected microfluidic channels” [Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22]; 
Modified Kornilovich 2012 does not teach “a flow meter located to sense fluid flow speed” 
Masquelier teaches a flow meter (‘optical system monitoring flowrates’) located to sense fluid flow speed. [Para 0075, 0087, 0082, 0089]. The limitation “to sense fluid flow speed” is interpreted as a method of intended use given patentable weight to the extent of effecting the flow meter to monitor flow through the monitored conduit and provide . Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Kornilovich2012 in view of Kornilovich2013 to incorporate “a flow meter located to sense fluid flow speed” as taught by Masquelier, to use flow sensors to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. [Masquelier, Para 0069, 0075, 0082]. Doing so may allow the microfluidic device to initiate changes in operations in response to perturbations including shutdown of pumps, triggering of alarms or other measures , in order to avoid damaging failure events  e.g. to the system or the samples being processed.  

Regarding Claim 10, the microfluidic device of claim 1, comprising a second flow meter located to sense fluid flow speed in a second one of the at least four interconnected microfluidic channels. 
a second of the at least four interconnected microfluidic channels” [Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22]; 
Modified Kornilovich 2012 does not teach “a second flow meter located to sense fluid flow speed” 
Masquelier teaches a second flow meter [Para 0075, ‘one or more flow sensors’] located to sense fluid flow speed”. The limitation “to sense fluid flow speed”  is interpreted as a method of intended use given patentable weight to the extent of effecting the flow meter to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. [Masquelier, Paragraph 0075]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 in view of Kornilovich2013 to incorporate “a second flow meter located to sense fluid flow speed” as taught by Masquelier, to use flow sensors to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. [Masquelier, Para 0069, 0075, 0082, 0087, 0089]. Doing so may allow the microfluidic device to 
Response to Arguments
Applicant’s arguments, see Page 6, filed on 04/02/2021, with respect to the 35 U.S.C. §112b rejections have been fully considered are persuasive.  The rejection of Claim 3 has been withdrawn. 

Applicant’s arguments, see Page 6-11, filed on 04/02/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.

Applicant argues: [“Applicant submits that the Examiner has not shown the network channels of Kornilovich 2013 to teach, describe, or suggest "one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators," as claimed. Applicant's claimed features recite that the one connecting channel is wherein the first and second interconnected microfluidic channels and lacks any fluid actuators. FIGS. 5 and 6 of Komilovich 2013 make is clear that any of the eight network channels that are located between the other network channels also comprise a fluid pump actuator 202.Therefore, Kornilovich 2013 does not teach one connecting channel that is wherein the first and second interconnected microfluidic channels and lacks any fluid actuators”]

Regarding Fig. 5 and 6 of Kornilovich 2013, Kornilovich 2013 specifically recites [Para 0043, ‘The two-dimensional network 103 is the same as shown in FIG. 5, and has four fluid pump actuators 202 with eight network channels (or edges) separated  by five vertices or channel intersections (referenced as 1, 2, 3, 4, 5). As stated and shown, the eight channels are separated by vertices or intersections, are interpreted as 8 individual channels. In light of this interpretation, only four out of the eight channels separated by vertices or intersections [Annotated Fig.5], lack actuators, thus passive channels while the remaining four (any of one of the connecting channels) have actuators, thus not passive. 

Applicant argues: [“Applicant submits that the Examiner's interpretation of Kornilovich 2013 has not demonstrated how Kornilovich 2013 teaches a roundabout portion in a connecting channel that is "extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels" and lacks any fluid actuators. In other words the eight network channels of Kornilovich 2013 contain fluid pump actuators 202 and do not demonstrate a roundabout portion between two interconnected channels.”]
Applicant’s arguments with respect to claim 2 has been considered by the Examiner. In light of the amendments of dependent Claim 2, Kornilovich 2012 in view of 
Regarding Fig. 5 and 6 of Kornilovich 2013, Kornilovich 2013 specifically recites [Para 0043, ‘The two-dimensional network 103 is the same as shown in FIG. 5, and has four fluid pump actuators 202 with eight network channels (or edges) separated  by five vertices or channel intersections (referenced as 1, 2, 3, 4, 5). As stated and shown, the eight channels are separated by vertices or intersections, are interpreted as 8 individual channels. In light of this interpretation, only four out of the eight channels separated by vertices or intersections [Annotated Fig.5], lack actuators, thus passive channels while the remaining four [any of one of the connecting channels (roundabout portion)] have actuators, thus not passive [Annotated Fig. 5]. 

Applicant argues: [“Applicant submits that the channels and pumps as disclosed by Masquelier, do not teach, describe, or suggest ''one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators," as claimed. In other words, Masquelier does not describe a passive channel that connects at least two interconnected microfluidic channels where the two interconnected microfluidic channels have fluid actuators and the passive channel lacks any fluid actuator.”]
Applicant’s arguments with respect to claim 9-10 has been considered by the Examiner. In light of the amendments of independent claims 1, 14 and 15, Kornilovich 
 Masquelier teaches a flow meter (‘optical system monitoring flowrates’) located to sense fluid flow speed in one or more conduits [Para 0075, 0087, 0082, and 0089]. 
In order to have a flow meter located in one of at least the four interconnected microfluidic channels taught by Kornilovich 2012 in view of Kornilovich 2013, to perform the intended function of the sensing or detecting the flow of fluid as recited by the applicant’s specification [Para 00078], it would be obvious to one of ordinary skill in the art to incorporate the flow sensors taught by Masquelier in the one or more conduits, into the one of at least the four interconnected microfluidic channels taught by Kornilovich 2012 in view of Kornilovich 2013. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797